DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8, 9, 21, 22, 26, 28, 30, 35-37, 39, 96-101 are pending and are under examination on the merits.
Claims 8, 9, 21, 22, 26, 28, 30, 35, 37, 39 are amended.
Claims 2-7, 10-20, 23, 27, 29, 31-34, 38, 40-55, 58, 62-87 are previously canceled.
Claims 96-101 are newly added.

Claim Rejections - 35 USC § 112
The previous rejection of claim 30 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of applicant’s amendment to claim 30. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22, 96-98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “wherein the hydrophilic vinylic monomer comprises at least one…selected from…” a monomer comprising one of a series of amides. It then further recites “wherein the hydrophilic vinylic monomer is selected from or comprises…4-acryloylymorpholine” and 
Claims 96-98 depend on claim 22 and do not remedy this deficiency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 9, 21, 30, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Overall, these rejections are made because applicant has attempted to incorporate the elected species into independent claims but has failed to fully incorporate the election into all of the claimed elements, resulting in dependent claims which broaden the scope of the independent claim upon which they depend.

 Claim 8 recites “wherein the hydrophilic vinylic monomer is or comprises an acrylamide monomer and/or an acrylate monomer.” Independent claim 39, upon which claim 8 depends, newly 

Claim 9 recites a requirement for “…when said hydrophilic vinylic monomer is…vinylimidazole, acryloylmorpholine, vinylphosphonic acid, or vinylsulfonic acid” as well as a requirement for “…when said hydrophilic vinylic monomer is an acrylate or other monomer class.” The monomer in question has already been restricted to specific amide-containing moieties which are not present in monomers in the cited passages. These monomer references should be removed, and, in the case of the acrylate phrase starting “wherein Ratom ≤ 2 and…”, the entire requirement phrase- for Ratom and water solubility- should be removed because none of the monomers of claim 39 can be identified as acrylate or other monomer class, rendering these requirements moot.

Claim 21 depends on claim 39 and recites “wherein the hydrophilic vinylic monomer is selected from or comprises…” several monomers which do not meet the new requirements of claim 39. These include 4-acryloylmorphyoline, 2-hydroxyethyl acrylate and every entry thereafter. At a minimum, the phrase “is selected from” should be deleted so that the claim properly includes all the requirements of claim 39. 

Claim 30 depends on claim 39 and recites “wherein the crosslinker is or comprises” several crosslinkers which do not meet the new crosslinker requirements of claim 39. For example glycerol 1,3-diglycerolate diacrylate does not appear to have the requisite amide groups to qualify as structure (IIa). The phrase “is or comprises” is repeated several times throughout claim 30. At a minimum, “is or” should be deleted in every circumstance to properly require the new crosslinker structure in claim 39. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
As previously stated, for the independent claims, which all recite “monodisperse” magnetic hydrogel polymer particles: In the specification it is stated “the term ‘monodisperse’ means that for a plurality of particles (e.g. at least 100, more preferably at least 1000) the particles have a coefficient of variation (CV) or % polydispersity of their diameters of less than 20%, for example less than 15%, typically of less than 10% and optionally of less than 8%, e.g. less than 5%.”
Since applicant has so defined the term, any applied art will have to meet the standard of coefficient of variation or % polydispersity of less than 20% to meet “monodisperse”. However, since the number of particles measured in the instant citation is exemplary it is not a requirement of the definition.
Power of Attorney
It is noted that no power of attorney has been filed in this application, and no “attorneys of record” are on file. There is correspondence data in the instant application file correlated to the practice associated with attorneys who have been responding to actions, but it is not clear that they are attorneys of record. An attempt to call the number listed at the end of the most recent correspondence resulted in a message that the voicemail had not been set up for that number yet. For these reasons, an examiner’s amendment to resolve the new 112 issues set forth above was not possible, because no one of proper authority could be reached. 

Claim Rejections - 35 USC § 103
The previous rejections of claims 8, 9, 21 over “Polymer Microgels: Reactors for Semiconductor, Metal, and Magnetic Nanoparticles” by Zhang et al in view of “The preparation and physico-chemical properties of poly(N-ethylacrylamide) microgels” by Lowe as evidenced by N-ethylacrylamide by Chemdraw, Acrylic Acid by Chemdraw, and 2-hydroxy ethyl acrylate by Chemdraw are repeated and maintained below. The rejection under the same premise over claims 30, 35 and 37 is withdrawn in view of applicant’s amendment rendering allowable claim 39 independent and claims 30, 35 and 37 dependent thereupon. 
This rejection may be overcome by amendment such that the claims properly narrow the independent claims upon which they depend regarding “hydrophilic vinylic monomer”. See 112 rejections above.
Regarding claim 8, Zhang describes hydrogel particles which are mondisperse. The instant specification states that “monodisperse” means “for a plurality of particles….the particles have a coefficient of variation (CV) or % polydispersity of their diameters of less than 20%” (publication paragraph 82). Zhang describes a polydispersity of the hydrogel particles of 3-5% (p.7910 col 2 paragraph 1). Zhang describes magnetic nanoparticles in the hydrogel (p.7914 col 1). The hydrogels comprise N-isopropyl acrylamide (close to instant elected (a)(i)) and N, N’-methylenebisacrylamide (corresponds to instant elected crosslinker IIa) (p.7910 col 1 paragraph 1). 
Zhang’s N-isopropyl acrylamide hydrogel monomer differs from the instantly claimed (a)(i), which describes other acrylamides. 
Lowe describes preparing microgel particles from N-ethylacrylamide.
Lowe describes using N-ethylacrylamide, which corresponds to the instantly elected (a)(i), to prepare microgel colloidal particles, akin to Zhang (abstract). Lowe directly compares using N-ethylacrylamide to the N-isopropylacrylamide (NIPAM) used in Zhang (Lowe p.1207 col 1-2) and 
Regarding the claimed log Poct/wat, N-ethylacrylamide has a log P of 0.3 according to ChemDraw. The other monomers described by Zhang are acrylic acid (log P 0.38) and 2-hydroxy ethyl acrylate (log P 0.12), so the total hydrophilic vinylic monomer has a log P less than about 0.6 as instantly claimed. 
Regarding the monomers of claim 8, Zhang in view of Lowe describes ethylacrylamide, acrylic acid and 2-hydroxy ethyl acrylate (Lowe abstract; Zhang p.7910 col 1 paragraph 1). 

Regarding claim 9, Zhang describes acrylic acid, which has an Ra value of 1.5 and is soluble in water in the described range. Zhang also describes 2-hydroxy ethyl acrylate, which has an Ra value of 1.7 and is soluble in water in the described range.

Regarding claim 21, Zhang describes monomers comprising acrylic acid (p.7910 col 1 paragraph 1).

The previous rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over by “Polymer Microgels: Reactors for Semiconductor, Metal, and Magnetic Nanoparticles” by Zhang et al in view of “The preparation and physico-chemical properties of poly(N-ethylacrylamide) microgels” by Lowe as evidenced by N-ethylacrylamide by Chemdraw, Acrylic Acid by Chemdraw, 2-hydroxy ethyl acrylate by 

The previous rejection of claim 36 as being unpatentable over by “Polymer Microgels: Reactors for Semiconductor, Metal, and Magnetic Nanoparticles” by Zhang et al in view of “The preparation and physico-chemical properties of poly(N-ethylacrylamide) microgels” by Lowe as evidenced by N-ethylacrylamide by Chemdraw, Acrylic Acid by Chemdraw, and 2-hydroxy ethyl acrylate by Chemdraw; in further view of US 20070054119 by Garstecki is withdrawn in view of applicant’s amendment rendering claim 36 dependent on allowable claim 39. 

Allowable Subject Matter
Claims 26, 28, 35-37, 39, 99-101 are allowed.
As previously stated for newly independent claims 26 and 39, these claims are allowable because they are rewritten in independent form to include all of the limitations of the base claim, to include any intervening claims and to require the elected species.
This was also previously stated for claim 22, but the latest amendment fails to properly require all the elected species as outlined in 112 rejection of claim 22 above. 
As previously stated:
There are several pieces of related art which are not applied in rejection because of the instant term “monodisperse” in claim 1, which is defined in the specification (see Claim Interpretation above):
WO 2010149150 by Mueller-Schulte describes magnetic hydrogel polymer particles (paragraph 8) and exemplifies the hydrophilic vinylic monomer acrylamide with the crosslinker N,N’-methylenebisacrylamide (paragraph 110). However, Mueller-Schulte does not describe coefficient of variation (CV) or % polydispersity. 
“Clusters of Superparamagnetic Iron Oxide Nanoparticles Encapsulated in a Hydrogel: A Particle Architecture Generating a Synergistic Enhancement of the T2 Relaxation” by Paquet et al also describes magnetic nanoparticles encapsulated in a hydrogel. The hydrogel beads are similar to the instant election of species, including an acrylamide and acrylic acid and amide crosslinker (p.3106 Fig.3). Paquet depicts the diameter distribution of her clusters (Fig.4) but the distribution is too wide to meet the instant definition of “monodisperse” (see p.3105 Fig.2; p.3106 col 1 final paragraph). 
The fact that Paquet describes the hydrogel polydispersity and it is larger than that claimed indicates that specific control of the distribution may be necessary to arrive at the instantly claimed distribution; i.e. that the claimed monodispersity is not inherently present when it is not mentioned. 
Regarding claim 22, the closest prior art “Polymer Microgels: Reactors for Semiconductor, Metal, and Magnetic Nanoparticles” by Zhang et al or “The preparation and physico-chemical properties of poly(N-ethylacrylamide) microgels” by Lowe, used above in rejection, do not mention the monomers claimed. Lowe describes N-ethylacrylamide, and Zhang describes N-isopropylacrylamide among others. These are close to the claimed acrylamide or methacrylamide but do not render these monomers obvious.

Regarding claim 26, Zhang describes N,N’-methylenebisacrylamide (p.7910 col 1 paragraph 1) but not alternative crosslinkers. 

Regarding claim 39, Zhang is the closest art of record and it does not describe a polymer coating or motivation to add a coating. US 20050043696 by Schmidt describes coating water-swellable particulates, but not with epoxy or silica, rather with an elastomeric polymer (abstract). 

Response to Arguments
Applicant’s arguments p.7-8 of Remarks submitted 10/14/21 have been considered and are not fully persuasive. The entered amendment does not properly incorporate the elected species, rendering 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766